Exhibit 10.31

Executive Officer 2010 Bonus, and 2011 Salaries and Target Bonuses:
 
Name
 
Title
 
2010 Bonus
   
2011 Salary
 
Ramin (“Ron”) Najafi, Ph.D.
 
Chairman and Chief Executive Officer
  $ 56,298     $ 366,413  
Thomas J. Paulson
 
Chief Financial Officer and Treasurer
    32,018       257,313  
Behzad Khosrovi, Ph.D.
 
Chief Alliance Officer and SVP, Product Development
    30,721       244,961  
Mark Anderson, Ph.D.
 
Chief Scientific Officer
    28,100       220,000  
Roy J. Wu, M.B.A.
 
Senior Vice President, Business Development
    26,131       230,000  